Judgment of this court — That there is nothing erroneous in the judgment complained of. The vote of said society in A. D. 1764, was a sufficient authority to> the committee to make the rate. The issue is a material issue, and the jury have found it substantially in favor of the defendants; every reasonable construction is to be made in support of a verdict. Adopting this rule the supposed repugnancy will vanish and the verdict will read thus; the jury find that there is no such separate church or society existing, etc. to which he has adhered, and hath contributed his proportion, etc. ' Which directly negates the facts affirmed by the plaintiff in, his .reply, and traversed by the defendants.